Case: 20-50935     Document: 00515928450         Page: 1     Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         July 7, 2021
                                  No. 20-50935                         Lyle W. Cayce
                                                                            Clerk

   Kenneth Clay,

                                                           Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of Criminal Justice,
   Correctional Institutions Division,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CV-1241


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Kenneth Clay, formerly Texas prisoner # 2228320, seeks a certificate
   of appealability (COA) to challenge the district court’s denial of his 28
   U.S.C. § 2254 petition, in which he challenged the length of his
   imprisonment after being sentenced to three years for a guilty plea conviction


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50935     Document: 00515928450          Page: 2   Date Filed: 07/07/2021




                                   No. 20-50935


   for possession of a controlled substance.        Clay also moves for the
   appointment of counsel.
          To obtain a COA, Clay must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El v.
   Cockrell, 537 U.S. 322, 336 (2003). During the pendency of this appeal, Clay
   was released from state custody. Clay’s claims have been rendered moot by
   his release.   See Spencer v. Kemna, 523 U.S. 1, 7-18 (1998); Bailey v.
   Southerland, 821 F.2d 277, 278-79 (5th Cir. 1987). Therefore, this appeal is
   DISMISSED AS MOOT. Clay’s motions for a COA and appointment of
   counsel are, likewise, DENIED AS MOOT.




                                        2